          Case 7:21-cv-00036-HL-MSH Document 14 Filed 08/25/21 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                    VALDOSTA DIVISION

 UMESH KUMAR,                                        *

                       Petitioner,                   *
 v.                                                      Case No.   7:21-CV-36(HL)

 Warden, IRWIN COUNTY DETENTION                      *
 CENTER,
                                                     *
                   Respondent.
 ___________________________________

                                          JUDGMENT

       Pursuant to this Court’s Order dated August 25, 2021, having accepted the recommendation of the

United States Magistrate Judge, in its entirety, JUDGMENT is hereby entered dismissing this action.

       This 25th day of August, 2021.

                                            David W. Bunt, Clerk


                                            s/ Robin L. Walsh, Deputy Clerk
